DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Group I in the reply filed on 12 October 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the support surface" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonas (US Patent Number 5806924) in view of Garcia et al. (US Patent Number 5664830).
Regarding claim 1, Gonas discloses a child safety seat comprising: a seat shell (12) configured to receive and secure a child therein, the seat shell comprising a top portion (at/adjacent 44), a base portion (at/adjacent 48), and side portions (54 for instance) operably coupling the top portion to the base portion, wherein the side portions are fabric or mesh (54 is mesh).  Gonas does not disclose specifics of a support frame.  Garcia discloses a related device including a support frame (at least 16, 34, etc.) configured to absorb energy and defining a seat portion and backrest portion (of 16) of a child 
Regarding claims 2-4, Gonas, modified as described, further discloses the support frame comprises a plurality of energy absorption cells configured to absorb energy and deform in response to an impact, wherein a first side of the support frame comprises the plurality of energy absorption cells, and wherein a second side of the support frame defines the seat portion and the backrest portion of the child safety seat, and wherein the plurality of energy absorption cells comprise a first set of energy absorption cells and a second set of energy absorption cells disposed on respective sides of the seat portion, wherein each of the first and second set of energy absorption cells are configured to provide energy absorption in each position the seat shell is secured (at least as best understood; Garcia’s members 34 would provide the two sets of cells arranged as claimed).  
Regarding claims 5-7, Gonas, modified as described, further discloses a first end of the support surface is operably coupled to a first end of the top portion and a second end of the support surface is operably coupled to a second end of the top portion, wherein the second side of the support frame defines a concave structure extending between the first end and the second end of the top portion, and wherein the seat portion and the backrest portion of the support frame are joined to each other at an apex and extend away from each other in directions substantially perpendicular to each other (the components would be arranged in this manner in the combination and provide surfaces and components as claimed; see figures).  
Regarding claims 8 and 9, Gonas, modified as described, further discloses the fabric or mesh is flexible and configured to conform to the child secured therein (the device would at least be capable of such function), and wherein the child safety seat further comprises a cage frame (30 for instance), the 
Regarding claim 10, Gonas, modified as described, further discloses the cage frame is pivotably connected between a first side and a second side of the top portion and configured to pivot between an engaged position (as in Figure 2 for instance) and a disengaged position (as in Figure 1 for instance), wherein in the engaged position, the cage frame is disposed proximate a backrest portion of the support frame and is configured to provide the side impact protection, and wherein in the disengaged position, the cage frame is located proximate the base portion of the child safety seat (at least in part) and is configured to be a stand for elevating the child safety seat off a surface (with the unit inverted for instance).  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636